Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 07/16/2021 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in Claims 7 and 19 the “a plurality of flow lines extending from the second end to the first end of the outlet conduit via the passage” must be shown or the feature(s) canceled from the claim(s).

Also Fig.12 is cited in ¶0049 but there is not any drawing for figure 12.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
No new matter should be entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 1 recites, in line 5, “an inlet conduit between a first end of the substrate and a second end of the substrate”, then in lines 8-9, claim 1 recites “the disk is exposed to the second end of the inlet conduit”.
There is not enough antecedent basis for “the second end of the inlet conduit” and it is not clear what “the second end” of the inlet conduit is. Is it the second end of the substrate? if it is a second end of the inlet conduit, what is a first end of the inlet conduit, as such the scope of claim is not clear rendering claim indefinite. As such in claim 7 “the second end of the inlet conduit” is not clear which part of the inlet conduit is claimed as the second end of the inlet conduit.
For the purpose of examination, Examiner interprets lines 8-9 of claim1 as” “the disk is exposed to the inlet conduit”.
  Claim 7 is read as” wherein the inlet conduit comprises a plurality of flow lines extending from the inlet conduit to the first end of the outlet conduit via the passage.”
Claim 10 is rejected similarly as “the second end of the inlet conduit” in line 13 is not clear for lack of antecedent basis.
Also claim 1 in last lines recites” the passage is adapted to circulate the gas to the plurality of openings with uniform pressure and flow-rate of the gas”, it is not clear how the passage is adapted to circulate the gas with uniform pressure and flow rate of the gas, is it a fan or other means to make a uniform pressure and flow rate or any passage can create uniform flow gas for parallel sensors, rendering claim indefinite. For the purpose of examination there is not much weight to this part of limitation as it is not clear what exactly is claimed.
The remaining aforementioned claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14, 16-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAYLOR et al. ( GB 2536975 A, “NAYLOR”).

Regarding claim 1, NAYLOR in figures 1-19c discloses a sensor assembly (10), comprising: a substrate (e.g., Figs.4,5a manifold 109/107) that defines: a plurality of openings (e.g., fig.5a: ports 118), each opening adapted to receive at least one sensing die (sensor module 110) therein; and an inlet conduit (e.g.,fig.10 the inlet portion of plurality of conduits 150 that are provided inside assembly 10) between a first end (e.g., figs. 5b and15 first end of 150, such as 116) of the substrate (109/107) and a second end (e.g., figs. 5b and15 first end of 150, such as 117) of the substrate (109/107), the first end (116) adapted to receive an inflow of a gas (e.g. fig. 15 or any of figs.17a-17e); and a disk (gasket 123) comprising a top portion and a bottom portion (gasket has top and bottom portion or surfaces) , the disk (123) positioned immediately adjacent the substrate (109/107) so that the top portion of the disk (123) is exposed to the inlet conduit (disk 123 is exposed to some portions of plurality of conduits 150) and, wherein the disk (123) defines a passage (the passage between 116 and 117 in fig. 15 is including channels such as 124a in fig.7) for the gas to flow from one end (116) to a sensor head (head 104 exposed to gas flow as shown in figs.6b,7-8) of the at least one sensing die (sensor module110), wherein the passage is adapted to circulate the gas to the plurality of openings (118) with uniform pressure and flow-rate of the gas (fig.15 and P.12 lines 29 through P.13 L.2,and  L.28-31).  
Regarding claim 2, NAYLOR further discloses: a housing (100) comprising a top cover (101) and a bottom cover (103), wherein the top cover (101) comprises an inner portion and an 
Regarding claim 3, NAYLOR further discloses the bottom portion of the disk (123) is mounted on the inner portion of the bottom cover (103).  
Regarding claim 4, NAYLOR further discloses the bottom portion of the disk (123) defines a plurality of grooves (fig.7 not labeled portions on disk 123).  
Regarding claim 5, NAYLOR further discloses the inner portion of the bottom cover (103) includes a plurality of locking elements (160), and wherein the plurality of locking elements (160) is adapted to be locked with the plurality of grooves (fig.7 not labeled portions on disk 123).  
Examiner notes that locking members 160 in the bottom cover 103 makes it obvious that grooves on disk 123 be locked with similar locking means to the bottom cover.
Regarding claim 6, NAYLOR further discloses an outlet conduit (parts of plurality of conduits 150 that connects to the outlet for example any outlet in figs.17) mounted on the inner portion of the bottom cover(103), wherein the outlet conduit includes a first opening at a central axis of the inner portion of the bottom cover and a second opening at an outer periphery of the outer portion of the bottom cover (plurality of conduits 150 provided inside apparatus 10 with different routes in figs.17a-17e therefore those portions of plurality of conduits 150 in apparatus 10 that are connecting and conducting gas to outside teaches the limitation of outlet conduit).  
Regarding claim 7, NAYLOR further discloses the inlet conduit comprises a plurality of flow lines extending from one end to the first end of the outlet conduit via the passage (plurality of conduits 150 provided inside apparatus 10 with different routes in figs.17a-17e therefore those portions of plurality of conduits 150 in apparatus 10 connected to gas passages connected to sensor heads 104 teaches the limitation of a plurality of flow lines extending from one end to the first end of the outlet conduit via the passage).  
Regarding claim 8, NAYLOR further discloses the first end (116) is configured to provide ingress of the gas therethrough and the second end (117) is configured to provide an egress of the gas via the passage (passage shown in e.g., fig.15 that in fig.7 is shown including channels such as 124a).  
Regarding claim 9, NAYLOR further discloses the top portion of the disk defines a plurality of bumps (166) and a plurality of ribs (156) and wherein at least one bump (166) of the plurality of bumps (fig.6b) is in proximity to the sensor head (104) and defines a channel between the at least one bump (166) and the sensor head (104). 
Examiner notes that members 166 (best visible in Figure 4 and Figures 6a and 6b) arranged to retain the sensor modules 110 in their respective ports 118 when the cover 101 is closed on the body 103 makes claim 9 obvious. 
Regarding claim 10, NAYLOR in figures 1-19c discloses a disk assembly, comprising:   a housing (100) comprising a top portion (101) and a bottom portion (103), wherein the top portion (101) includes a substrate (107/109), and wherein the substrate (107/109) defines: a plurality of openings (118) adapted to receive at least one sensing die (110) of a plurality of sensing dies; and an inlet conduit (inlet portion of plurality of conduits 150 provided in apparatus 10) between a first end (116) of the substrate (107/109) and a second end (117) of the substrate (107/109), wherein the first end (116) is adapted to receive an inflow of a gas (e.g.,fig.15); and wherein the bottom portion of the housing (100) includes a disk (123), wherein the disk (123) comprises a top portion and a bottom portion, wherein the disk(123) is adapted to be positioned below the substrate (109/107) so that the top portion of the disk is exposed to the inlet conduit (portion of plurality of conduits 150 in apparatus 10 between 116 and 117) and the disk (123) defines a passage (gas passage between 116 and 117 shown in fig.15 and include channels such as 124a in figs.7 and8) for the gas to flow from the second end (117) to a sensor head 104 of the at least one sensing die (110), wherein the passage (gas passage between 116 and 117 
Regarding claim 11, NAYLOR further discloses the top portion of the disk (123) includes a plurality of bumps (fig.7 156), wherein at least one bump of the plurality of bumps is in proximity to the at least one sensing die (110) and defines a gap (figs.6b 7-8) therebetween.  
Regarding claim 12, NAYLOR further discloses the bottom portion of the disk (123) comprises an inner surface and an outer surface, wherein a bottom surface of the disk (123) is mounted on the inner surface of the bottom cover (103).  
Regarding claim 13, NAYLOR further discloses comprising an outlet conduit mounted on the inner surface of the bottom cover (103), wherein the outlet conduit includes a first opening at a central axis of the inner portion and a second opening at an outer periphery (plurality of conduits 150 provided in apparatus 10, the outlet portions of conduits 150 teaches on this limitation also shown in fig.17a-17e flow lines through this plurality of conduits 150).  
Regarding claim 14, NAYLOR further discloses the first end of the substrate (109/107) is configured to provide ingress (e.g.,116) of the gas therethrough and the second end (e.g.,117) of the substrate (109/107) is configured to provide an egress of the gas via the passage (figs.15 and 17a-17e).  
Regarding claim 16, NAYLOR further discloses the top cover (101) and the bottom cover (107) are configured to enclose the substrate (109/107).  
Regarding claim 17, NAYLOR further discloses the bottom cover (103) comprises an inner surface and an outer surface, and wherein a bottom surface of the disk (123) is mounted on the inner surface of the bottom cover (103).  
Regarding claim 18, NAYLOR further discloses comprising an outlet conduit mounted on the inner surface of the bottom cover (103), wherein the outlet conduit includes a first opening at a center of the inner surface and a second opening at an outer periphery of the outer surface (plurality of conduits 150 provided in apparatus 10, the outlet portions of conduits 150 
Regarding claim 19, NAYLOR further discloses the second end (117) of the inlet conduit (portion of conduit 150) comprises a plurality of flow lines extending from a second end (117) to a first end (116) of the outlet conduit via the passage (fig.15 and figs.6, 7-8 shows the passage including channels such as 124a that comprises a plurality of flow lines in between 116 and 117 teaches claim19).  
Regarding claim 20, NAYLOR further discloses the first end (116) of the inlet conduit (portion of conduit 150 between 116 and 117) is configured to provide ingress of the gas therethrough and the second end (117) of the inlet conduit (150) is configured to provide an egress of the gas via the passage (passage between 116 and 117 including channels such as 124a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable NAYLOR in view of RICHTER et al. (US 20190154551 A1, “RICHTER”).

Regarding claim 15, NAYLOR in figures 1-15 discloses a sensor assembly (10) for providing gas flow to a plurality of sensors (104), comprising: a housing (100) comprising a top cover (101) and a bottom cover (103), a substrate 1(09/107) positioned between the top cover(101) and the bottom cover (103) that defines: a plurality of openings (118) adapted to receive at least one sensor (104) of a plurality of sensors (104), and an inlet conduit (portion of plurality of conduits 150 in apparatus 10 between 116 and 117) comprising a first end 
NAYLOR fails to disclose a parallel gas flow. 
RICHTER in figs.5-6 teaches a parallel gas flow.

It would have been obvious to one of ordinary skill in the art to use parallel gas flow as taught by RICHTER for NAYLOR’s sensor assembly for a uniform gas flow to NAYLOR’s sensors at the same time. One of ordinary skill in the art would know in parallel gas flows fluid flows through each sensor at approximately the same time and parallel gas flows are more practical when the flow resistances of all sensors are approximately the same to create uniform gas flow through each sensor (as suggested by RICHTER in ¶0036 and ¶0104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856